Citation Nr: 0213523	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  97-17 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for venereal disease.

(The issue of entitlement to service connection for lumps 
throughout his back and abdomen, to include as due to Agent 
Orange exposure will be the subject of a later decision.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel

INTRODUCTION

The veteran served on active military duty from July 1967 to 
April 1970.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision dated in 
January 1997, from the Department of Veterans Affairs (VA) 
Regional Office in Pittsburgh, Pennsylvania (RO).

The Board is undertaking additional development on the issue 
of entitlement to service connection for lumps on the abdomen 
and back, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing this issue.  


FINDINGS OF FACT

1.  Tinnitus was not shown in service, nor is it currently 
shown.

2.  Chronic venereal disease was not demonstrated in service, 
nor is any current form of venereal disease shown to be 
related to active military duty.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303 (2001); 66 Fed.Reg. 45620 
(Aug. 29, 2001) (to be codified, in pertinent part, at 38 
C.F.R. §§ 3.102, 3.159, 3.326).

2.  Chronic venereal disease was not incurred in or 
aggravated by active military duty.  38 U.S.C.A. §§ 1110, 
5103A, 5107; 38 C.F.R. § 3.303; 66 Fed.Reg. 45620 (Aug. 29, 
2001) (to be codified, in pertinent part, at 38 C.F.R. 
§§ 3.102, 3.159, 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  Following the 
RO's determinations of the veteran's claims, VA issued 
regulations implementing the Veterans Claims Assistance Act.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement to service 
connection for tinnitus and for venereal disease.  The 
veteran has submitted pertinent evidence in support of these 
claims.  By a letter dated in March 2001, the veteran was 
notified that VA would assist him in obtaining medical 
records, employment records, or records from other Federal 
agents.  The veteran was specifically informed that he would 
need to provide enough information in order for VA to obtain 
the records.  He was also advised that it was his 
responsibility to make sure the records were received by VA.  
In April 1999, the veteran was also notified that if he had 
been treated by a private healthcare provider, he would need 
to submit an authorization for release in order for VA to 
obtain the records; otherwise, the veteran could obtain the 
records and send them to the RO.  The RO also requested that 
the veteran inform them of any additional information or 
evidence that he wanted VA to obtain in support of his claim.  
No written response was received.

Additionally, the Board finds that the statement of the case 
provided the veteran with adequate notice of what the law 
requires to award entitlement to service connection for 
tinnitus and venereal disease.  The veteran further was 
provided adequate notice that VA would help him secure 
evidence in support of these claims if he identified that 
evidence.  The statement of the case also provided notice to 
the veteran of what the evidence of record revealed, to 
include evidence he submitted. 

Finally, these documents provided notice why the RO concluded 
that this evidence was insufficient to award service 
connection, as well as notice that the veteran could still 
submit supporting evidence.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claims, 
notice of what he could do to help his claims, and notice of 
how his claims were still deficient.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the veteran 
what evidence would be secured by VA and what evidence would 
be secured by the veteran is harmless.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Tinnitus

In the instant case, tinnitus was not shown in service , and 
there is no current competent evidence that the appellant 
suffers from tinnitus.  Accordingly, service connection for 
tinnitus is denied.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992)

Venereal Disease

The service medical records indicate a history of gonorrhea 
in 1968 and 1969.  There is, however, no in-service evidence 
of genital herpes.  Subsequent to service discharge, there is 
no medical evidence of gonorrhea.  Indeed, testing for 
gonorrhea in 1992 was negative.  While genital herpes was 
first clinically manifested in 1992 there is no competent 
evidence of record that genital herpes is related to his 
active military duty.  Accordingly, without competent 
evidence linking this disorder to service, service connection 
for venereal disease is denied. 

In reaching these decisions the Board acknowledges that the 
appellant sincerely believes that these disorders were 
incurred or aggravated in-service.  Notably, however, as a 
lay person untrained in the field of medicine he is not 
competent to offer a probative opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Finally, the Board considered the doctrine of reasonable 
doubt, but found that the doctrine is not for application, as 
the preponderance of the evidence is against each claim.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus and venereal disease is 
denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

